EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 10, line 1, delete the term –a pair-- and insert “the pair”.
No authorization for this examiner’s amendment was necessary since the amendments were made in an effort to comply with 35 U.S.C. §112.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3-10, 12, 13, 15-18 and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the structure of the clip assembly comprising an insert, holder and a head, wherein the head is formed on a tip of each arm, and each head has a rear end surface that is substantially coplanar with a rear end surface of the holder when the insert and the holder are fitted to each other, in combination with the other limitations recited; regarding claim 9, the prior art does not teach the structure of the clip comprising an insert, the insert including a base, a pair of arms, a holder and a pair of hook parts extend from the base at locations that are spaced apart from opposing peripheral ends of the base, in combination with the other limitations recited; regarding claim 15, the prior art does not teach the structure of the clip assembly comprising an insert, a central axis, a base, a pair of arms and wherein the biasing parts are curved between the inner peripheral surface and a rounded tip, in combination with the other limitations recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	July 16, 2022